Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 1 of 9 PagelD #: 285

NR: VIN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Se ee eee X
UNITED STATES OF AMERICA
- against -
JASUR KAMOLOV,
Defendant.
1 a a a so ee X

EASTERN DISTRICT OF NEW YORK, SS:

TO BE FILED UNDER SEAL

COMPLAINT AND
AFFIDAVIT IN
SUPPORT OF ARREST
WARRANT

 

(18 U.S.C. § 1349)

Case No. 19-MJ-933

Kristen Schill, being duly sworn, deposes and states that she is a Special Agent

with the Federal Bureau of Investigation, duly appointed according to law and acting as such.

In or about and between August 2018 and November 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant JASUR KAMOLOV, and others, did knowingly and intentionally conspire to

devise a scheme and artifice to defraud the New York State Department of Motor Vehicles

and to obtain property by means of false and fraudulent pretenses, representations, or

promises, and for the purpose of executing such scheme and artifice, caused to be deposited

in any post office and authorized depository for mail matter, any matter and thing to be sent

and delivered by the Postal Service, contrary to Title 18, United States Code, Section 1341.

(Title 18, United States Code, Sections 1349 and 3551 et seq.)

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 2 of 9 PagelD #: 286

The source of your deponent’s information and the grounds for her belief are

as follows:!

I. Tam a Special Agent with the FBI, duly appointed according to law and
acting as such. I have been a Special Agent with the FBI for approximately four years. I
am currently tasked with investigating crimes involving public corruption and other crimes
against the government.

2. During my tenure with the FBI, I have participated in numerous
investigations, during the course of which I have: (a) conducted physical and wire
surveillance; (b) executed search warrants; (c) reviewed and analyzed numerous taped
conversations of a criminal nature; (d) debriefed cooperating witnesses and confidential
sources; (€) monitored wiretapped conversations and reviewed line sheets prepared by
wiretap monitors; and (f) conducted surveillance of individuals engaged in criminal activity,
including identity and benefits fraud. Through my training, education and experience, I
have become familiar with (a) the manner in which identity frauds and other crimes related
to public corruption are committed and concealed; (b) methods of payment for such activity; |
and (c) the efforts of persons involved in such activity to avoid detection by law
enforcement.

4, I have personally participated in the investigation described herein.
From my participation in the investigation and from my review of reports made by other

federal agents and local police officers and from my conversations with other law

 

; Because the purpose of this Complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 3 of 9 PagelD #: 287

enforcement officers, I am familiar with the facts and circumstances set forth in this
Affidavit. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause to arrest, I have not set forth each and every fact learned during the course of

this investigation, but simply those facts which I believe are necessary to establish probable

cause to arrest.

A. The CDL Scheme Investigation

4. I am currently a case agent for an investigation into a group of
individuals who have compromised the integrity of the examination process for issuance of
commercial driver’s permits and licenses by the New York State Department of Motor
Vehicles (the DMV”)

5. In New York State, drivers of certain commercial vehicles, such as
large buses and heavy transportation trucks, are required to possess a commercial driver’s
license (“CDL”). In order to obtain a CDL in New York, all applicants (“CDL Clients”) are
required to, among other things, pass a test covering various subjects related to the safe
operation of large vehicles.

6. New York’s CDL test is administered in a multiple choice format.
The CDL test is taken at a computer terminal with a monitor that displays the questions.
The sequence of the multiple choice questions on the test is randomized by the DMV’s
testing software.

7. A CDL Client who passes a CDL test is then eligible to take the CDL
road test. After passing the CDL road test and waiting at least one business day, a CDL

Client must visit a DMV Office to obtain a temporary CDL, valid for 90 days.

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 4 of 9 PagelD #: 288

Approximately three to four weeks later, the DMV sends the CDL Client, by the United
States Postal Service, a permanent CDL bearing the CDL Client’s photograph.
8. The investigation has identified the defendant JASUR KAMOLOV as

part of a conspiracy that assists CDL Clients in cheating on written CDL tests (hereinafter,

the “CDL Scheme”).

B. The Confidential Source

 

9. During the course of the investigation, I have received information
from a confidential source (“CS”) who has acknowledged participation in the CDL Scheme.
CS has no prior criminal record and was unknown to FBI investigators until March 2019.

At that time, CS began communicating with law enforcement officials to report that CS had
been assaulted and kidnapped by three men whom he identified as being part of the CDL
Scheme, specifically Akmal Narzikuloy (hereinafter “Akmal”), Sherzod Mukumov
(hereinafter “Sherzod”), and a third individual who shall hereinafter be referred to as Co-
conspirator #3.

10. According to CS, in or about November and December 2018,
KAMOLOV, who was a friend of CS, introduced CS to Akmal so that CS could inquire
about working for Akmal as a driver and delivery person. Thereafter, CS began working for
Akmal.

11. Akmal initially employed CS to drive during the evenings to designated

residential addresses where CS would pick up cash owed to Akmal. CS subsequently

 

4 Akmal, Sherzod and Co-Conspirator #3, have been charged by indictment with

the crimes of kidnapping, Hobbs Act extortion and conspiracy to commit those crimes. See
19-CR-223 (ILG). Akmal and Sherzod were initially arrested on April 18, 2019. Co-
conspirator #3 remains at large.

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 5 of 9 PagelD #: 289

learned that the funds that CS was retrieving were payments to Akmal by CDL Clients in

connection with the CDL Scheme.

12. During CS’s period of employment by Akmal, which lasted
approximately two weeks, CS observed Akmal and Sherzod providing CDL Clients with
devices to facilitate cheating on CDL tests. Thereafter, CS also began to personally drive
CDL Clients to DMV locations within Brooklyn, New York and elsewhere, and provide
devices and instructions to CDL Clients to facilitate the cheating.

13. | Onat least two occasions, CS provided a CDL Client with a specially
configured shirt that had a discreet hole in the front center. Behind the hole, on the interior
of the shirt, was a pouch in which CS placed a cellular telephone that CS had received from
Akmal. CS ensured that the camera lens of the cellular telephone was facing outward. A
messaging application on the cellular telephone was used, in conjunction with an earpiece

provided by CS, so the CDL Client could hear the person on the other end of the line as he or

she provided answers for the CDL test.
C. Admissions by the Defendant
14. On or about September 24, 2019, in an interview with FBI agents,
KAMOLOV provided the following information, in sum, substance and part. KAMOLOV

was informed at the outset of the interview, which occurred at KAMOLOV’s residence, that

his participation was voluntary.

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 6 of 9 PagelD #: 290

15. In 2018, KAMOLOV began working as a driver for Akmal.?
KAMOLOV worked for Akmal for approximately three to four months. KAMOLOV’s job
was to pick up money from people and then deliver the money to Akmal.

16. KAMOLOY assisted individuals who were trying to get a driver’s
permit, driver’s license or CDL, i.e. CDL Clients, from the DMV at West 8th Street in
Brooklyn, New York. KAMOLOV explained more specifically that a CDL Client would
arrive to the vicinity of the DMV, contact KAMOLOV by phone and meet KAMOLOV.
KAMOLOV would then contact Akmal by phone and have the CDL Client talk to Akmal.
After speaking with Akmal, the CDL Client would put on “equipment,” which consisted of a
t-shirt that had a Samsung cell phone attached to the inside of the t-shirt. The CDL Client
would then go into the DMV.

17. KAMOLOV estimated that he personally assisted CDL Clients with
their equipment on two occasions. KAMOLOV stated he had seen Co-conspirator #3 assist
CDL Clients in the same manner nearly every day while KAMOLOV worked for Akmal.

18. KAMOLOV understood that he, Akmal and Co-conspirator #3 were
assisting CDL Clients in unlawfully obtaining driver’s permits, driver’s licenses and CDLs

from the DMV.

19. As noted above, the investigation to date has revealed that CDL Clients

paid Akmal in the expectation that the CDL Scheme would enable them to fraudulently

 

3 At the time KAMOLOV began working for Akmal, KAMOLOV only knew Akmal
by his first name. KAMOLOV only learned Akmal’s full name after Akmal’s arrest in
April 2019.

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 7 of 9 PagelD #: 291

obtain CDLs which, as noted above, were sent through the mail in the normal course of

business of the DMV.

20. After a few months, KAMOLOV stopped working for Akmal. Akmal
tried to convince KAMOLOV to continue working. Instead, KAMOLOV introduced CS to
Akmal so that Akmal could hire CS as a driver. CS worked for Akmal for a few days and
then quit and moved to California to avoid having continued contact with Akmal.

21. On or about October 4, 2019, law enforcement agents interviewed
KAMOLOV in the presence of an attorney, pursuant to a written proffer agreement between
the United States Attorney’s Office and KAMOLOV. At the conclusion of that interview,
the agents, KAMOLOV and KAMOLOV’s attorney. made plans to meet again in a few days,
but agreed to grant KAMOLOV some time to consult his schedule about his availability.

22. On October 11, 2019, law enforcement authorities were notified that
KAMOLOV had reserved a flight departing from John F. Kennedy Airport in Queens, New
York on October 13, 2019, with a destination of Tashkent, Uzbekistan.

D. Evidence Corroborating the Defendant’s Involvement in the CDL Scheme

23. | Onor about May 17, 2019, law enforcement authorities obtained a
warrant to search a Samsung cellular telephone (the “Samsung Phone”) and other electronic
devices, that were recovered from Akmal’s home and believed to have been used by Akmal
in furtherance of the CDL Scheme. See Dkt. No. 19-472-M (CLP). A search of the
Samsung Phone revealed numerous communications between KAMOLOV and Akmal, from
in or about and between April 2018 and April 2019, including voice messages, text
messages, and exchanges of videos and images, through different messaging applications,

such as Viber and Telegram. Two examples of those communications are provided below.

 
Case 1:19-cr-00223-ILG Document1 Filed 10/11/19 Page 8 of 9 PagelD #: 292

a. On or about August 17, 2018, Akmal sent an image to KAMOLOV ofa
document revealing the results of a CDL road test taken by another individual
on August 14, 2018. The document contains the following information in the
heading:

Testing Organization: Berks Career and Technology Center / PA
Applicant: [Last Name, First Name] / NY / 905307245

Skill Test: Initial CDL Class A / No Endorsement / With Air Brakes /
Automatic Transmission

b. On or about September 23, 2018, KAMOLOV sent Akmal an image of a
printout from the website of the American Association of Motor Vehicle
Administrators (https:/www.aamva.org), with a heading that reads,
“Commercial Skills Test Information Management System (CSTIMS).”

24. Law enforcement authorities also identified certain images saved on the

Samsung Phone indicative of KAMOLOV’s involvement in the CDL Scheme, including the

following examples.

a. One image depicted a letter bearing the letterhead of the DMV , Driver
Improvement Bureau in Albany, New York, dated F ebruary 12,2019. The
letter was addressed to KAMOLOV at his residence in Brooklyn, New York,
and reads, in pertinent part, “We have been notified by the State of
Pennsylvania that there are reasonable grounds to believe that the commercial
driver license (CDL) issued to you by that state was improperly issued.
Therefore, you must retake the road test, to determine your qualifications to
maintain your current CDL status.”

b. One image depicted a notepad on which what appeared to be a handwritten
schedule of hours that KAMOLOV worked for Akmal. More specifically, the
piece of notepad had the name “JASUR” written on the top of the page.
Beneath that were columns of information which contained what I believed to
be the date of an unidentified month, e.g. “13, 14, 15,” and ranges of time, e.g.
“9:00 PM 12:00 PM,” and “9:00 AM 19:00 PM.”

25. Based on the investigation and from statements made by KAMOLOV, I
understand that KAMOLOV presently works as an Uber driver in New York City, using his

own personal vehicle. Accordingly, KAMOLOV has no need to obtain a CDL for himself,

 
Case 1:19-cr-00223-ILG Document 1 Filed 10/11/19 Page 9 of 9 PagelD #: 293

nor would he have any legitimate reason to communicate with Akmal or anyone else about
the results of a CDL road test conducted in Pennsylvania for a CDL Client.

WHEREFORE, your deponent respectfully requests that the defendant JASUR
KAMOLOV, be dealt with according to law. Your affiant also respectfully requests that
this affidavit and any issued arrest warrant be sealed as the defendant remains at large and

public disclosure of this affidavit and/or arrest warrant may lead him to flee or otherwise

Kristen Schill
Special Agent, Federal Bureau of Investigation

seek to avoid apprehension.

Sworn to before me this
11thday of October, 2019

 

THE HONORABLE EEGGY KUO
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
 

 

 

"SUIIDUOD JUBSIJIUSIS de AJLINDIS 10 ‘Ajayes d1gnd JYSIY pue ‘payuuqns JUSUINOp [BUIWULID BSI SIU, A (*Q10:

qYNLYNOIS HLVd
LAL 6107 “LT 4999190

(au0 YooY))
{UONR|NGAL 10 9}N}R}S 19YJO SULMO[[O} IYI

Aq 10 “(Q)OELE “O'S'N LE Aq pasnoxa sl a01AIaS sO (*g ‘UOT}OR SIY} 0} sated [Je Uodn paasos Apdurosd oq [JIM 10 uddq sey JOYJIO UOHRoTdde siyj Jo Adoo yo CW

ALVd
6107 “TT 499990 ADIdAO S.NUATO NI GAAISOTa

 

 

ANd ALVULSPOVWI ‘S'n/AO CAL DORLLSIG “S71

 

6107 “11 4999190
MYOA MAN * uc;yooig ‘CYLVd

“LUNOO AHL
Ad GANAGCHO SSH INA GATVASNN Ad LON AVIV GNV
“AOWAO S.MUATO AHL NI CHOW Td GNV GA TVAS GANACUO

 

 

uoT}ebtyseAuT Hhutobuo ut Aebreq Aq WYHTTIJ Fo yYsty

[eos Jopun Surpy sozioyyne
yey} Siseq [B32] JOY 10 ‘UOTJE[NSoI ‘a]Nje]s dy} SuoBIdde MoU k& JT (g

 

 

‘:porojuq oyeq

‘cospne ajeysisey/ospne
W/N  :P2AUA YOIYM UT ase_D JO JaquINN 19490q
IPC JANOD JOLId v 07 JUBNSANd JT (VY

 

 

 

bo ebed Lo Teabed sr/tor pe

 

‘AOTAMAS AO NOLLVOMILAAD AYOLVANVIA

 

 

 

2J99YS JoYIOP UO pa.ia}zUa 9q 0} JUDUNIOP Jo UOIALAIDSIp 93¥3S ‘SIA J]
A ON SHA -LHAHS LHAOOd OTANd AHL NOdN ALVOIGNI

 

 

AOD Topsn@)uskndyyRIUISILA :SSoIppy [Iel-q
O8C9-PST-8IL taquinN suoyd
IOZIT AN “UApoolg
jseq eze[q ueIpeD VILZ  :ssouppy
ANGA Of 40s SOUIO S,ADUIONY “SA :oueN WILy
UdANDN ‘[ PIUISITA :OUIRN
A fod wepusjoq yuteld -Ad GALLINGNS

 

 

 

 

 

SARS A AR AO KK KK

Joquinyy 19490q
teo-fIN-61 INV® MV YOI
NOLLVOMIddV JO LYOddNs
NI LIAVCIAdV GNV LNIVIdWOO

FSR RRR RA KKK

TVAS YAGNN LNAWNDOd ATM OL
HAVAT YOU NOLLVOITddV

 

MYOA MAN AO LORLLSIG NYALS VA
DYNO) LORALSId SHLVIS (4LINA
9TIO SMHAIIOD “OL

We WI0d, SES 2200-12-6 TT

 

 
